DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for the benefit of prior-filed application 62/910,956, which was filed on October 4, 2019, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 7, 2020 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

	
Claim Objections
Claims 3 and 13 are objected to because of the following informalities:    
In Claim 3, which recites “The computing system of claim 1, further a protocol adapter, …” the word “comprising” should be placed after “further,” as is done in Claims 4, 5, and 15.
Claim 13 recites “wherein the human-readable format is at least one of a XML format or a JSON format.” The article “a” should be changed to “an.”
Appropriate correction is required.

Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.    	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
7.    	Claims 1- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,172,057. Although the claims at issue are not identical, they are not patentably distinct from each other, as seen in the following table.  The differences are minor changes in wording or the addition in the patent of minor explanatory language that does not change the overall process.
Under the guidance of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)), it would have been obvious that the claims of the instant application are not patentably distinct from the claims of U.S. Patent No. 11,172,057. Therefore, the claims shown in the table recite essentially the same subject matter and are subject to rejection for double patenting.
	
Application No.
17/946,138

US Patent No.
11,172,057
Comments
Claim 1:

A computer-implemented system for managing a plurality of remote devices of disparate types, the system comprising:

at least one processor;
memory in communication with the at least one processor, and
software code stored in the memory, which when executed by the at least one processor causes the system to:

maintain an electronic device definition repository comprising:

a plurality of semantic model definitions for corresponding devices of the plurality of remote devices, each of the semantic model definitions including:

a generic portion defining properties and actions of device categories; and

a specific portion defining properties and actions of device types;

a plurality of data protocol definitions defining protocol messages for communicating with corresponding devices of the plurality of remote devices;

receive an action request for an action to be performed by one or more selected devices of the plurality of remote devices;

for each one or more selected devices, process the action request including:






convert a generic device action and a generic device property to a device-specific action and a device-specific property using the semantic model definition for the selected device;

establish one or more messages for communicating the device-specific action request to a given selected device using the data protocol definition for the selected device; and

translate the one or more messages of the sequence of messages to an application protocol suitable for communication with the selected device.

Claim 1:

A computer-implemented system for managing a plurality of remote devices of disparate types, the system comprising:

at least one processor;
memory in communication with the at least one processor, and
software code stored in the memory, which when executed by the at least one processor causes the system to:

maintain an electronic device definition repository comprising:

a plurality of semantic model definitions for corresponding devices of the plurality of remote devices, each of the semantic model definitions including:

a generic portion defining properties and actions of device categories; and

a specific portion defining properties and actions of device types;

a plurality of data protocol definitions defining protocol messages for communicating with corresponding devices of the plurality of remote devices;

receive an action request for an action to be performed by one or more selected devices of the plurality of remote devices;

responsive to said receiving the action request, for each one or more selected devices, process the action request including:

detecting that the action request includes a generic device action and a generic device property;

convert the generic device action and the generic device property to a device-specific action and a device-specific property using the semantic model definition for the selected device;

establish one or more messages for communicating the device-specific action request to a given selected device using the data protocol definition for the selected device; and

translate the one or more messages of the sequence of messages to an application protocol suitable for communication with the selected device.


The two claims are almost identical. The patent claim adds three additional changes to the limitations:

1. Adding the phrase reciting “responsive to,” which does not change the process steps.
2. Adding a “detecting” limitation, which clarifies the contents of the action request. This also does not change the overall process.
3. The change in the article from  “a” to “the” is a minor difference. 

Overall, the claims recite the same general subject matter.
 
Claim 2:

The computing system of claim 1, wherein the software code stored in the memory further causes the system to transmit the translated message to at least one of the selected devices.

Claim 2:

The computing system of claim 1, wherein the software code stored in the memory further causes the system to transmit the translated message to at least one of the selected devices.



Identical claims.
Claim 3:

The computing system of claim 1, further a protocol adapter, and wherein said translating is performed at the protocol adapter.

Claim 3:

The computing system of claim 1, further comprising a protocol adapter, and wherein said translating is performed at the protocol adapter.


The instant claim has erroneously left out the word “comprising.”
Claim 4:

The computing system of claim 1, further comprising a plurality of protocol adapters, wherein each of the protocol adapters is assigned to translate messages of one or more particular application protocols.

Claim 4:

The computing system of claim 1, further comprising a plurality of protocol adapters, wherein each of the protocol adapters is assigned to translate messages of one or more particular application protocols.


Identical claims.
Claim 5:

The computing system of claim 1, further comprising a transaction server, and wherein said establishing is performed at the transaction server.

Claim 5:

The computing system of claim 1, further comprising a transaction server, and wherein said establishing is performed at the transaction server.



Identical claims.
Claim 6:

The computing system of claim 1, wherein the action request references a generic device action.

Claim 6:

The computing system of claim 1, wherein the action request includes data defining the generic device action.


The change in the article from  “a” to “the” is a minor difference
Claim 7:

The computing system of claim 1, wherein the action request references a specific device action.

Claim 7:

The computing system of claim 1, wherein the action request includes data defining the specific device action.


Different wording is used, but the process is not changed. There is a change in the article as well.
Claim 8:

The computer system of claim 1, wherein the electronic device definition repository further comprises a definition document defining a mapping between a data protocol and an application protocol.

Claim 8:

The computer system of claim 1, wherein the electronic device definition repository further comprises a definition document defining a mapping between a data protocol and an application protocol.


Identical claims.
Claim 9:

The computer system of claim 8, wherein said translating the one or more messages of the sequence of messages uses said definition document defining a mapping between the data protocol and the application protocol.

Claim 9:

The computer system of claim 8, wherein said translating the one or more messages of the sequence of messages uses said definition document defining a mapping between the data protocol and the application protocol.






Identical claims.
Claim 10:

The computer system of claim 9, wherein said translating includes translating at least one of a request message, a publish message, an event message, or a response message of the application protocol.

Claim 10:

The computer system of claim 9, wherein said translating includes translating at least one of a request message, a publish message, an event message, or a response message of the application protocol.


Identical claims.
Claim 11:

The computer system of claim 1, wherein the semantic model definitions further include definitions of device events for device types and device events for device categories.

Claim 11:

The computer system of claim 1, wherein the semantic model definitions further include definitions of device events for device types and device events for device categories.



Identical claims.
Claim 12:

The computer system of claim 1, wherein the plurality of semantic model definitions are maintained in a human-readable format.

Claim 12:

The computer system of claim 1, wherein the plurality of semantic model definitions are maintained in a human-readable format.


Identical claims.
Claim 13:

The computer system of claim 12, wherein the human-readable format is at least one of a XML format or a JSON format.
Claim 13:

The computer system of claim 12, wherein the human-readable format is at least one of a XML format or a JSON format.



Identical claims.
Claim 14:

The computer system of claim 1, wherein the plurality of semantic model definitions are maintained in a binary format.
Claim 14:

The computer system of claim 1, wherein the plurality of semantic model definitions are maintained in a binary format.


Identical claims.
Claim 15:

The computer system of claim 1, further comprising a definition generator that automatically generates at least a portion of the semantic model definitions and at least a portion of the data protocol definitions.

Claim 15:

The computer system of claim 1, further comprising a definition generator that automatically generates at least a portion of the semantic model definitions and at least a portion of the data protocol definitions.


Identical claims.
Claim 16:

A computer-implemented method of managing a plurality of remote devices of disparate types, the method comprising:

maintaining an electronic device definition repository comprising:

a plurality of semantic model definitions for corresponding devices of the plurality of remote devices, each of the semantic model definitions including:

a generic portion defining properties and actions of device categories; and

a specific portion defining properties and actions of device types;

a plurality of data protocol definitions defining protocol messages for communicating with corresponding devices of the plurality of remote devices;

receiving an action request for an action to be performed by one or more selected devices of the plurality of remote devices;

for each one or more selected devices, process the action request including:






converting a generic device action and a generic device property to a device-specific action and a device-specific property using the semantic model definition for the selected device;

establishing one or more messages for communicating the device-specific action request to a given selected device using the data protocol definition for the selected device; and

translating the one or more messages of the sequence of messages to an application protocol suitable for communication with the selected device.

Claim 16:

A computer-implemented method of managing a plurality of remote devices of disparate types, the method comprising:

maintaining an electronic device definition repository comprising:

a plurality of semantic model definitions for corresponding devices of the plurality of remote devices, each of the semantic model definitions including:

a generic portion defining properties and actions of device categories; and

a specific portion defining properties and actions of device types;

a plurality of data protocol definitions defining protocol messages for communicating with corresponding devices of the plurality of remote devices;

receiving an action request for an action to be performed by one or more selected devices of the plurality of remote devices;

responsive to said receiving the action request, for each one or more selected devices, process the action request including:

detecting that the action request includes a generic device action and a generic device property;

converting the generic device action and the generic device property to a device-specific action and a device-specific property using the semantic model definition for the selected device;

establishing one or more messages for communicating the device-specific action request to a given selected device using the data protocol definition for the selected device; and

translating the one or more messages of the sequence of messages to an application protocol suitable for communication with the selected device.




Please reference the comments in Claim 1.
Claim 17:

The computer-implemented method of claim 16, further comprising transmitting the translated message to at least one of the selected devices.

Claim 17:

The computer-implemented method of claim 16, further comprising transmitting the translated message to at least one of the selected devices.



Identical claims.
Claim 18:

The computer-implemented method of claim 16, wherein the action request references a generic device action.

Claim 18:

The computer-implemented method of claim 16, wherein the action request includes data defining the generic device action.



Different wording is used, but the process is not changed. There is a change in the article as well.
Claim 19:

The computer-implemented method of claim 16, wherein the action request references a specific device action.

Claim 19:

The computer-implemented method of claim 16, wherein the action request includes data defining the specific device action.



Different wording is used, but the process is not changed. There is a change in the article as well.
Claim 20:

A non-transitory computer-readable medium having stored thereon machine interpretable instructions which, when executed by a processor, cause the processor to perform a computer-implemented method of managing a plurality of remote devices of disparate types, the method comprising:

maintaining an electronic device definition repository comprising:

a plurality of semantic model definitions for corresponding devices of the plurality of remote devices, each of the semantic model definitions including:

a generic portion defining properties and actions of device categories; and

a specific portion defining properties and actions of device types;

a plurality of data protocol definitions defining protocol messages for communicating with corresponding devices of the plurality of remote devices;

receiving an action request for an action to be performed by one or more selected devices of the plurality of remote devices;

for each one or more selected devices, process the action request including:






converting a generic device action and a generic device property to a device-specific action and a device-specific property using the semantic model definition for the selected device;

establishing one or more messages for communicating the device-specific action request to a given selected device using the data protocol definition for the selected device; and

translating the one or more messages of the sequence of messages to an application protocol suitable for communication with the selected device.
Claim 20:

A non-transitory computer-readable medium having stored thereon machine interpretable instructions which, when executed by a processor, cause the processor to perform a computer-implemented method of managing a plurality of remote devices of disparate types, the method comprising:

maintaining an electronic device definition repository comprising:

a plurality of semantic model definitions for corresponding devices of the plurality of remote devices, each of the semantic model definitions including:

a generic portion defining properties and actions of device categories; and

a specific portion defining properties and actions of device types;

a plurality of data protocol definitions defining protocol messages for communicating with corresponding devices of the plurality of remote devices;

receiving an action request for an action to be performed by one or more selected devices of the plurality of remote devices;

responsive to said receiving the action request, for each one or more selected devices, process the action request including:

detecting that the action request includes a generic device action and a generic device property;

converting the generic device action and the generic device property to a device-specific action and a device-specific property using the semantic model definition for the selected device;

establishing one or more messages for communicating the device-specific action request to a given selected device using the data protocol definition for the selected device; and

translating the one or more messages of the sequence of messages to an application protocol suitable for communication with the selected device.


Please reference the comments in Claims 1 and 16.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over DelloStritto et al. (US 2014/0297803 A1, hereinafter referred to as DelloStritto) in view of Verzano (US 2016/0028780 A1, hereinafter referred to as Verzano).
Regarding Claims 1, 16, and 20,
DelloStritto teaches:
“A computer-implemented system for managing a plurality of remote devices of disparate types, the system comprising: at least one processor; memory in communication with the at least one processor, and software code stored in the memory,” as recited in Claim 1; “A computer-implemented method of managing a plurality of remote devices of disparate types,” as recited in Claim 16; and “A non-transitory computer-readable medium having stored thereon machine interpretable instructions which, when executed by a processor, cause the processor to perform a computer-implemented method of managing a plurality of remote devices of disparate types,” as recited in Claim 20  (paragraph [0013]).  [The invention includes a computer-readable medium carrying one or more sequences of instructions for controlling communications between one or more network devices, which instructions, when executed by one or more processors, cause the one or more processors to carry out the steps of: receiving a data dictionary corresponding to a network device wherein the data dictionary is derived from a device data sheet, and wherein the data dictionary comprises one or more data definitions specific to the network device and a global unique identifier for the network device, receiving data from the network device, accessing the one or more data definitions from the data dictionary, extracting information from the data according to the data dictionary, and processing the information.]  (NOTE: The multiple steps in the process are equivalent to “managing a plurality of devices.”  Because the devices require separate data definitions, they are inherently “disparate types,” and because they are on a network, they are inherently “remote.”)
 “maintain/maintaining an electronic device definition repository comprising: a plurality of semantic model definitions for corresponding devices of the plurality of remote devices” (paragraphs [0051], [0054], [0066]; fig. 1D, elements 100, 110A-C, 140A, 140N, 140Y, 150, 160).  [The invention provides a system for an intelligent framework based upon a Medical Object Information Base (MOIB) and a Medical Object Management Protocol (MOMP) ([0051]).  MOIB and MOMP specify a computer language used to define information symbols and message rules using a semantic model that defines grammar or rules (MOMP) used to build common sentence structures as well as the machine information models (MOIB) ([0054]).  Network elements include host or server computers 110A-110C, vital signs measuring devices (VSMDs) 140A, 140N, 140Y, electrocardiogram (ECG) devices 150 and/or other devices 160, with network elements constituting nodes within the health care and/or medical information system 100; a health care and/or medical information system 100 is an exemplary system, but the network elements may be used with any type of information systems ([0066]).]   (NOTE:  Critical elements from the disclosure are underlined to assist in drawing comparisons between the claimed invention and the prior art. The MOIB is equivalent to the “electronic device definition repository” and the network elements in the MOIB are defined using “semantic model definitions.”  It should be noted that even though the DelloStritto disclosure is based on medical systems, the invention is applicable to any information system information system, as stated in paragraph [0066].)
“each of the semantic model definitions including: a generic portion defining properties and actions of device categories; and a specific portion defining properties and actions of device types” ” (paragraphs [0143], [0018], [0166], [0167], [0168]).  [The Dynamic Medical Object Information Base (DMOIB) utilizes the taxonomic (semantic) model from MOMP and MOIB, and transforms the taxonomic model into an electronic data dictionary ([0143]).  The data dictionary is stored as a hierarchal classification scheme which includes a first level defining a type of data, a second level defining a type of action, and a third level defining an object of the action ([0018]).  The data definitions in the dictionary are formatted and understood by DMOIB objects ([0166]).  Data definitions are all be stored generically as byte-arrays on a system using the data definitions, and explicit structures may be defined or used to store the definitions ([0167]).  A data definition also includes a single definition header section, with specific information applying to an object as a whole ([0168]).]  (NOTE: The DMOIB is equivalent to a dynamic version of the “electronic device definition repository” and uses the same semantic model to create the data dictionary, which contains both “generic properties and actions of device categories” and “specific properties and actions” for objects in the DMOIB.)
“a plurality of data protocol definitions defining protocol messages for communicating with corresponding devices of the plurality of remote devices” (paragraphs [0051], [0053]).  [The invention provides a system for an intelligent framework based upon a Medical Object Information Base (MOIB) and a Medical Object Management Protocol (MOMP) ([0051]).  MOMP includes common message rules that allow machines to communicate information provided by MOIB, and has a set of standard message constructs forming a foundation of grammatical rules that may be understood by all openly communicating entities in a network, with five fundamental message types that each machine in a MOMP/MOIB network supports: Request, Response, Command, Status, and Stream ([0053]).]  (NOTE: The five message types are equivalent to the “plurality of data protocol definitions defining protocol messages.”)
“receive/receiving an action request for an action to be performed by one or more selected devices of the plurality of remote devices; for each one or more selected devices, process the action request” (paragraph [0059]).  [Using the medical device example, in a non-invasive blood pressure (NIBP) device the NBP information may be defined using the MOIB framework, and if the computer were to ask an NIBP device for NIBP, then the NIBP device would respond with the information requested.]  (NOTE: The request made to the NIBP is equivalent to the “action request” and taking of the bold pressure is “process the action request.”) 
 “convert a generic device action and a generic device property to a device-specific action and a device-specific property using the semantic model definition for the selected device” (paragraphs [0125], [0167], [0168], [0233], [0234]; fig. 8B, elements 1479, 1481, 1483, 1485).  [Separation of atoms of information into manageable sets that can be combined to create new atomic configurations of machine based organisms provides the ability for machines to respond intelligently and understand the actionable part or predicate of all messages defined in the computer language's grammar] ([0125]).  Data definitions are all be stored generically as byte-arrays on a system using the data definitions, and explicit structures may be defined or used to store the definitions ([0167]).  A data definition includes a single definition header section, with specific information applying to an object as a whole ([0168]).  Project teams building a new machine may use XML and MOIB rules to define the semantic model of the device, taking from a list of standard MOIB atoms, which are extracted from the software component starting the construction of the Device Data Sheet (DDS) 1479; dynamic atoms 1481 for the device are defined, and are converted to software 1483 via an application generator compiler 1485 ([0233].  Once the process is complete the software components can be integrated into the device ([0234]).]  (NOTE: The atoms include the actions, which are equivalent to “generic device action.”  With the conversion of those actions into a software module to be integrated into a specific device, the actions become “a device-specific action and a device specific property.”  DelloStritto also discloses that this is done through the use of a “semantic model definition for the selected device.”)
 “establish one or more messages for communicating the device-specific action request to a given selected device using the data protocol definition for the selected device”  (paragraphs [0018], [0053]).  [The data dictionary is stored as a hierarchal classification scheme which includes a first level defining a type of data, a second level defining a type of action, and a third level defining an object of the action ([0018]).  Medical Object Management Protocol (MOMP) includes common message rules that allow machines to form "sentences" used to communicate information provided by Medical Object Information Base (MOIB); MOMP has a set of standard message constructs forming a foundation of grammatical rules that may be understood by all openly communicating entities in a network to form a meaningful dialogue, so that an MOMP device recognizes a question and responds intelligently regardless of the subject;  the five fundamental message types that each machine in a MOMP/MOIB network supports are: Request, Response, Command, Status, and Stream ([0053]).]  (NOTE: MOMP is equivalent to the “data protocol,” the five defined message types are the “device-specific action request,” and the type of action stored in the data dictionary is the “device-specific action.”)
DelloStritto does not teach:
“translate the one or more messages of the sequence of messages to an application protocol suitable for communication with the selected device.”
Verzano teaches:
“translate the one or more messages of the sequence of messages to an application protocol suitable for communication with the selected device” (paragraph [0026]).  [A communication adapter can translate messages received in one communication protocol to another communication protocol so that information can be shared among various devices.]
Both DelloStritto and Verzano teach systems performing device to device communication using disparate protocols. The instant application is similarly directed to the management of remote devices using dynamically configurable device and protocol definitions.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the DelloStritto disclosure, the ability to translate communication protocols, as taught by Verzano; and such inclusion would have provided the capability to enable communications between devices using diverse protocols, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 2 and 17,
DelloStritto in view of Verzano teaches all the limitations of parent Claims 1 and 16.
DelloStritto does not teach:
“transmit/transmitting the translated message to at least one of the selected devices.”
Verzano teaches:
“transmit/transmitting the translated message to at least one of the selected devices” (paragraph [0043]).  [The subscription request message 421 can be translated by the bridge 137 from the native MQTT protocol to the WebSocket protocol message 423, and the output port 135 can then forward the WebSocket message.]
Both DelloStritto and Verzano teach systems performing device to device communication using disparate protocols. The instant application is similarly directed to the management of remote devices using dynamically configurable device and protocol definitions.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the DelloStritto disclosure, the ability to translate communication protocols, as taught by Verzano; and such inclusion would have provided the capability to enable communications between devices using diverse protocols, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 3,
DelloStritto in view of Verzano teaches all the limitations of parent Claim 1.
DelloStritto does not teach:
“further a protocol adapter, and wherein said translating is performed at the protocol adapter.”
Verzano teaches:
“further a protocol adapter, and wherein said translating is performed at the protocol adapter” (paragraph [0026]).  [A communication adapter can translate messages received in one communication protocol to another communication protocol so that information can be shared among various devices.]
Both DelloStritto and Verzano teach systems performing device to device communication using disparate protocols. The instant application is similarly directed to the management of remote devices using dynamically configurable device and protocol definitions.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the DelloStritto disclosure, the ability to translate communication protocols, as taught by Verzano; and such inclusion would have provided the capability to enable communications between devices using diverse protocols, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 6 and 18,
DelloStritto in view of Verzano teaches all the limitations of parent Claims 1 and 16.
DelloStritto teaches:
“wherein the action request references a generic device action” (paragraphs [0018], [0167]).  [The data dictionary is stored as a hierarchal classification scheme which includes a first level defining a type of data, a second level defining a type of action, and a third level defining an object of the action ([0018]).  Data definitions are all be stored generically as byte-arrays on a system using the data definitions, and explicit structures may be defined or used to store the definitions ([0167]).  
Regarding Claims 7 and 19,
DelloStritto in view of Verzano teaches all the limitations of parent Claims 1 and 16.
DelloStritto teaches:
“wherein the action request references a specific device action” (paragraphs [0018], [0168]).  [The data dictionary is stored as a hierarchal classification scheme which includes a first level defining a type of data, a second level defining a type of action, and a third level defining an object of the action ([0018]).  A data definition includes a single definition header section, with specific information applying to an object as a whole ([0168]).]
Regarding Claim 8,
DelloStritto in view of Verzano teaches all the limitations of parent Claim 1.
DelloStritto teaches:
“wherein the electronic device definition repository further comprises a definition document defining a mapping between a data protocol and an application protocol” (paragraphs [0239], [0240]).  [XML is used as the modeling tool for device information and messaging models; device data sheets form the atomic family representation of the device and can be applied to the toolset to generate the binary form of XML encompassing the data dictionary, which is linked to as many language specific string tables as needed, with the link and string tables being documented in XML and applied to the application generator tool AppGen ([0239]).  AppGen provides a machine or system development effort with a documentation mechanism for creating very complex models of information along with the messages for moving the information, with message constructs being determined by the Medical Object Management Protocol (MOMP) and Dynamic Medical Object Information Base (DMOIB) frameworks ([0240]).]
Regarding Claim 9,
DelloStritto in view of Verzano teaches all the limitations of parent Claim 8.
DelloStritto teaches:
“wherein said translating the one or more messages of the sequence of messages uses said definition document defining a mapping between the data protocol and the application protocol” (paragraph [0193]).  [The XML text section follows similar constructs as those present in a string table and link table binary formats, and it contains a header segment that provides lookup information for all elements of the definition, and a string block, which is a contiguous section of null-terminated
XML strings; the lookup table in the header provides translation information to resolve elements of the definition to offsets into the string block.]
Regarding Claim 10,
DelloStritto in view of Verzano teaches all the limitations of parent Claim 9.
DelloStritto teaches:
“wherein said translating the one or more messages of the sequence of messages uses said definition document defining a mapping between the data protocol and the application protocol” (paragraphs [0193], [0053]).  [The lookup table in the header of the XML text section provides translation information ([0193]).  The five fundamental message types that each machine in a MOMP/MOIB network supports: Request, Response, Command, Status, and Stream ([0053]).]  
Regarding Claim 12,
DelloStritto in view of Verzano teaches all the limitations of parent Claim 1.
DelloStritto teaches:
“wherein the plurality of semantic model definitions are maintained in a human-readable format” (paragraph [0055]).  [MOIB and MOMP may be described as a computer language modeled after human language.]
Regarding Claim 13,
DelloStritto in view of Verzano teaches all the limitations of parent Claim 12.
DelloStritto teaches:
“wherein the human-readable format is at least one of a XML format or a JSON format” (paragraph [0015]).  [The device data sheet is XML compiled to source by an application generator.]
Regarding Claim 14,
DelloStritto in view of Verzano teaches all the limitations of parent Claim 1.
DelloStritto teaches:
“wherein the plurality of semantic model definitions are maintained in a binary format” (paragraphs [0054], [0052], [0016]).  [MOIB uses a semantic model for machine information models representing the devices ([0054]).  MOIB includes a dictionary and classification mechanism used to model information sets ([0052]).  The data dictionary is created from a device data sheet converted to binary form ([0016]).]
Regarding Claim 15,
DelloStritto in view of Verzano teaches all the limitations of parent Claim 1.
DelloStritto teaches:
“further comprising a definition generator that automatically generates at least a portion of the semantic model definitions and at least a portion of the data protocol definitions” (paragraphs [0054], [0052], [0016]).  [Medical Object Information Base (MOIB) and Medical Object Management Protocol (MOMP) use a semantic model for machine information models representing the devices ([0054]).  MOIB includes a dictionary and classification mechanism used to model information sets ([0052]).  The one or more data dictionaries are compiled by an application generator ([0018]).]  (NOTE: Since the application generator disclosed by DelloStritto compiles the data dictionary containing the device descriptions, it is equivalent to the “definition generator.”) 


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DelloStritto et al. (US 2014/0297803 A1, hereinafter referred to as DelloStritto) in view of Verzano (US 2016/0028780 A1, hereinafter referred to as Verzano) and further in view of Sarferaz et al. (US 2012/0137307 A1, hereinafter referred to as Sarferaz).
Regarding Claim 4,
DelloStritto in view of Verzano teaches all the limitations of parent Claim 1.
DelloStritto does not teach:
“further comprising a plurality of protocol adapters, wherein each of the protocol adapters is assigned to translate messages of one or more particular application protocols.”
Sarferaz teaches:
“further comprising a plurality of protocol adapters, wherein each of the protocol adapters is assigned to translate messages of one or more particular application protocols” (paragraph [0021]).  [The system provides one or more adapters, wherein each adapter is part of the first application and implements methods to perform communication protocol specific logic and wherein each adapter is interoperable with at least one of the process brokers and one of the one or more business objects to transform a message exchanged between the process broker and the second application from an internal format to an external format or vice versa.]
Both DelloStritto and Sarferaz teach systems performing device to device communication using disparate protocols.  The instant application is similarly directed to the management of remote devices using dynamically configurable device and protocol definitions.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the DelloStritto disclosure, the ability use multiple adapters to translate communication protocols, as taught by Sarferaz; and such inclusion would have provided the capability to enable communications between devices using diverse protocols, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 5,
DelloStritto in view of Verzano teaches all the limitations of parent Claim 1.
DelloStritto does not teach:
“further comprising a transaction server, and wherein said establishing is performed at the transaction server.”
Sarferaz teaches:
“further comprising a transaction server, and wherein said establishing is performed at the transaction server” (paragraph [0005]).  [Central application servers deal with the interplay between intra- and inter-component processes of different systems regarding modeling and transaction management; the servers are connected to all systems in a system landscape, and route the exchanged messages between different systems and map the messages between the system formats.]  (NOTE: The application server which performs transaction management is equivalent to the “transaction server,” and the “establishing” references establishing of messages, which the Sarferaz server performs. 
Both DelloStritto and Sarferaz teach systems performing device to device communication using disparate protocols.  The instant application is similarly directed to the management of remote devices using dynamically configurable device and protocol definitions.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the DelloStritto disclosure, the inclusion of a separate server for establishing message transactions, as taught by Sarferaz; and such inclusion would have provided better modularization of system tasks, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DelloStritto et al. (US 2014/0297803 A1, hereinafter referred to as DelloStritto) in view of Verzano (US 2016/0028780 A1, hereinafter referred to as Verzano) and further in view of Gandhi et al. (US 2005/0267935 A1, hereinafter referred to as Gandhi).
Regarding Claim 11,
DelloStritto in view of Verzano teaches all the limitations of parent Claim 1.
DelloStritto does not teach:
“wherein the semantic model definitions further include definitions of device events for device types and device events for device categories.”
Gandhi teaches:
“wherein the semantic model definitions further include definitions of device events for device types and device events for device categories” (paragraphs [0052],  [0071], [0076], [0085], [0573]).  [XML documents describes the capabilities of the device ([0052]).  Device Type is a relatively high level classification of devices with common functionality ([0071]).  Services are defined with a mandatory common base set of functionality, such as "Clock" ([0076]).  An unsolicited message generated by a controlled device is an event delivered to one or more user control points; events are used to maintain a consistent view of the state of service across all interested user control points ([0085]).  An Extensible Markup Language (XML) format device description is used to create "vocabularies" of tags that can be used to apply semantic markup to documents ([0573]).]  (NOTE: The service definitions are equivalent to the “device categories.”)
Both DelloStritto and Gandhi teach systems performing device to device communication using disparate protocols. The instant application is similarly directed to the management of remote devices using dynamically configurable device and protocol definitions.  It it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the DelloStritto disclosure, the more detailed set of definitions for devices, as taught by Gandhi; and such inclusion would have provided useful additional information about the devices, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art references listed on Form PTO-892 and not used in the prior art rejections are relevant to this application.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454